

Exhibit 10.2




MASTEC, INC.
AMENDED AND RESTATED 2013 INCENTIVE COMPENSATION PLAN







--------------------------------------------------------------------------------








MASTEC, INC.
AMENDED AND RESTATED 2013 INCENTIVE COMPENSATION PLAN


1.
Purpose
1
2.
Definitions
1
3.
Administration
7
4.
Shares Subject to Plan
8
5.
Eligibility; Per Participant Limitations
9
6.
Specific Terms of Awards
10
7.
Certain Provisions Applicable to Awards
16
8.
Code Section 162(m) Provisions
19
9.
Change in Control
20
10.
General Provisions
22








--------------------------------------------------------------------------------








MASTEC, INC.
AMENDED AND RESTATED 2013 INCENTIVE COMPENSATION PLAN


1.Purpose. The purpose of this AMENDED AND RESTATED 2013 INCENTIVE COMPENSATION
PLAN (the “Plan”) is to assist Mastec, Inc., a Florida corporation (the
“Company”) and its Subsidiaries (as hereinafter defined) in attracting,
motivating, retaining and rewarding high-quality executives and other employees,
officers, directors, and individual consultants, who provide services to the
Company or its Subsidiaries by enabling such persons to acquire or increase a
proprietary interest in the Company in order to strengthen the mutuality of
interests between such persons and the Company’s shareholders, and providing
such persons with performance incentives to expend their maximum efforts in the
creation of shareholder value.
The Plan was originally adopted by the Board on March 17, 2013 and approved by
the Company’s shareholders on May 23, 2013 at the Company’s 2013 Annual Meeting
of Shareholders. This amendment and restatement of the Plan shall be effective
as of January 1, 2017.
2.    Definitions. For purposes of the Plan, the following terms shall be
defined as set forth below, in addition to such terms defined in Section 1
hereof and elsewhere herein.
(a)    “Award” means any Option, Stock Appreciation Right, Restricted Stock
Award, Restricted Stock Unit Award, Share granted as a bonus or in lieu of
another Award, Dividend Equivalent, Other Stock-Based Award or Performance
Award, together with any other right or interest relating to Shares or other
property (including cash), granted to a Participant under the Plan.
(b)    “Award Agreement” means any written agreement, contract or other
instrument or document evidencing any Award granted by the Committee hereunder.
(c)    “Beneficiary” means the person, persons, trust or trusts that have been
designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Plan upon such Participant’s death or to which Awards or other rights are
transferred if and to the extent permitted under Section 10(b) hereof. If, upon
a Participant’s death, there is no designated Beneficiary or surviving
designated Beneficiary, then the term Beneficiary means the person, persons,
trust or trusts entitled by will or the laws of descent and distribution to
receive such benefits.
(d)    “Board” means the Company’s Board of Directors.
(e)    “Cause” shall, with respect to any Participant, have the meaning
specified in the Award Agreement. In the absence of any definition in the Award
Agreement, “Cause” shall have the equivalent meaning or the same meaning as
“cause” or “for cause” set forth in any employment, consulting, or other
agreement for the performance of services between the Participant and the
Company or a Subsidiary or, in the absence of any such agreement or any such
definition in such agreement, such term shall mean the occurrence of any one or
more of the following events or conditions:





--------------------------------------------------------------------------------







(i)    the failure by the Participant to perform, in a reasonable manner, his or
her duties as assigned by the Company or a Subsidiary,
(ii)    any violation or breach by the Participant of his or her employment,
consulting or other similar agreement with the Company or a Subsidiary, if any,
(iii)    any violation or breach by the Participant of any non-competition,
non-solicitation, non-disclosure and/or other similar agreement with the Company
or a Subsidiary,
(iv)    any act by the Participant of dishonesty or bad faith with respect to
the Company or a Subsidiary,
(v)    use of alcohol, drugs or other similar substances in a manner that
adversely affects the Participant’s work performance,
(vi)    the commission by the Participant of any act, misdemeanor, or crime
reflecting unfavorably upon the Participant or the Company or any Subsidiary, or
(vii)    a material violation by the Participant of any of the policies or
procedures of the Company or any of its Subsidiaries, including without
limitation any Company handbook, provided, however, that if such violation is
curable, the Participant shall be given ten (10) days written notice and the
opportunity to cure such violation.
The good faith determination by the Committee of whether the Participant’s
Continuous Service was terminated by the Company or any Subsidiary for “Cause”
shall be final and binding for all purposes hereunder.


(f)    “Change in Control” means a Change in Control as defined in Section 9(b)
of the Plan.
(g)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.
(h)    “Committee” means the Compensation Committee of the Board or a
subcommittee thereof formed by the Compensation Committee to act as the
Committee under this Plan; provided, however, that if the Board fails to
designate a committee or if there are no longer any members on the committee so
designated by the Board, or for any other reason determined by the Board, then
the Board shall serve as the Committee. While it is intended that the Committee
shall consist of at least two directors, each of whom shall be (i) a
“non-employee director” within the meaning of Rule 16b-3 (or any successor rule)
under the Exchange Act, unless administration of the Plan by “non-employee
directors” is not then required in order for exemptions under Rule 16b-3 to
apply to transactions under the Plan, (ii) an “outside director” within the
meaning of Section 162(m) of the Code, and (iii) “Independent”, the failure of
the Committee to be so comprised shall not invalidate any Award that otherwise
satisfies the terms of the Plan.


2



--------------------------------------------------------------------------------







(i)    “Consolidated EBITDA” shall have the same meaning and shall be determined
on a basis consistent with the definition of “Consolidated EBITDA” as set forth
in the Third Amended and Restated Credit Agreement among the Company, certain
subsidiaries of the Company party thereto, Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer, and the lenders party
thereto (the “Credit Agreement”), in such form as the Credit Agreement in effect
on December 31, 2011.
(j)    “Consultant” means any consultant or advisor who is a natural person and
who provides services to the Company or any Subsidiary, so long as such person
(i) renders bona fide services that are not in connection with the offer and
sale of the Company’s securities in a capital-raising transaction, (ii) does not
directly or indirectly promote or maintain a market for the Company’s securities
and (iii) otherwise qualifies as a de facto employee or consultant under the
applicable rules of the Securities and Exchange Commission for registration of
shares of stock on a Form S-8 registration statement.
(k)    “Continuous Service” means the uninterrupted provision of services to the
Company or any Subsidiary in any capacity of Employee, Director or Consultant.
Continuous Service shall not be considered to be interrupted in the case of (i)
any approved leave of absence, (ii) transfers among the Company, any
Subsidiaries, or any successor entities, in any capacity of Employee, Director
or Consultant, or (iii) any change in status as long as the individual remains
in the service of the Company or a Subsidiary in any capacity of Employee,
Director or Consultant (except as otherwise provided in the Award Agreement). An
approved leave of absence shall include sick leave, military leave, or any other
authorized personal leave.
(l)    “Covered Employee” means the person who, as of the end of the taxable
year, either is the principal executive officer of the Company or is serving as
the acting principal executive officer of the Company, and each other person
whose compensation is required to be disclosed in the Company’s filings with the
Securities and Exchange Commission by reason of that person being among the
three highest compensated officers (other than the chief financial officer) of
the Company as of the end of a taxable year, or such other person as shall be
considered a “covered employee” for purposes of Section 162(m) of the Code.
(m)    “Director” means a member of the Board or the board of directors of any
Subsidiary.
(n)    “Disability” means a Participant’s eligibility to receive long-term
disability benefits under a plan sponsored by the Company or a Subsidiary, or if
no such plan is applicable, a Participant’s inability to perform the essential
functions of his or her duties due to a medically-determinable physical or
mental impairment, illness or injury, which can be expected to result in death
or to be of long-continued and indefinite duration as determined in the sole
discretion of the Committee. Notwithstanding the foregoing, in the case of any
Option that is an Incentive Stock Option, if and to the extent required in order
for the Option to satisfy the requirements of Section 422 of the Code, the term
“Disability” means disabled within the meaning of Section 22(e)(3) of the Code.


3



--------------------------------------------------------------------------------







(o)    “Dividend Equivalent” means a right, granted to a Participant under
Section 6(g) hereof, to receive cash, Shares, other Awards or other property
equal in value to dividends paid with respect to a specified number of Shares,
or other periodic payments.
(p)    “Effective Date” means the effective date of the Plan, which shall be the
Shareholder Approval Date.
(q)    “Eligible Person” means each officer, Director, Employee or Consultant.
The foregoing notwithstanding, only Employees of the Company, or any parent
corporation or subsidiary corporation of the Company (as those terms are defined
in Sections 424(e) and (f) of the Code, respectively), shall be Eligible Persons
for purposes of receiving any Incentive Stock Options. An Employee on leave of
absence may, in the discretion of the Committee, be considered as still in the
employ of the Company or a Subsidiary for purposes of eligibility for
participation in the Plan.
(r)    “Employee” means any person, including an officer or Director, who is an
employee of the Company or any Subsidiary, or is a prospective employee of the
Company or any Subsidiary (conditioned upon and effective not earlier than, such
person becoming an employee of the Company or any Subsidiary). The payment of a
director’s fee by the Company or a Subsidiary shall not be sufficient to
constitute “employment” by the Company.
(s)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.
(t)    “Fair Market Value” means the fair market value of Shares, Awards or
other property as determined by the Committee, or under procedures established
by the Committee. Unless otherwise determined by the Committee, the Fair Market
Value of a Share as of any given date shall be the closing sale price per Share
reported on a consolidated basis for stock listed on the principal stock
exchange or market on which Shares are traded on the date as of which such value
is being determined (or as of such later measurement date as determined by the
Committee on the date the Award is authorized by the Committee), or, if there is
no sale on that date, then on the last previous day on which a sale was
reported.
(u)    “Incentive Stock Option” means any Option intended to be designated as an
incentive stock option within the meaning of Section 422 of the Code or any
successor provision thereto.
(v)    “Independent”, when referring to either the Board or members of the
Committee, shall have the same meaning as used in the rules of the Listing
Market.
(w)    “Listing Market” means the New York Stock Exchange or any other national
securities exchange on which any securities of the Company are listed for
trading, and if not listed for trading, by the rules of the Nasdaq Stock Market.
(x)    “Option” means a right granted to a Participant under Section 6(b)
hereof, to purchase Shares or other Awards at a specified price during specified
time periods.


4



--------------------------------------------------------------------------------







(y)    “Optionee” means a person to whom an Option is granted under this Plan or
any person who succeeds to the rights of such person under this Plan.
(z)    “Other Stock-Based Awards” means Awards granted to a Participant under
Section 6(i) hereof.
(aa)    “Participant” means a person who has been granted an Award under the
Plan which remains outstanding, including a person who is no longer an Eligible
Person.
(bb)    “Performance Award” means any Award of Performance Shares or Performance
Units granted pursuant to Section 6(h) hereof.
(cc)    “Performance Period” means that period established by the Committee at
the time any Award is granted or at any time thereafter during which any
performance goals specified by the Committee with respect to such Award are to
be measured.
(dd)    “Performance Share” means any grant pursuant to Section 6(h) hereof of a
unit valued by reference to a designated number of Shares, which value may be
paid to the Participant by delivery of such property as the Committee shall
determine, including cash, Shares, other property, or any combination thereof,
upon achievement of such performance goals during the Performance Period as the
Committee shall establish at the time of such grant or thereafter.
(ee)    “Performance Unit” means any grant pursuant to Section 6(h) hereof of a
unit valued by reference to a designated amount of property (including cash)
other than Shares, which value may be paid to the Participant by delivery of
such property as the Committee shall determine, including cash, Shares, other
property, or any combination thereof, upon achievement of such performance goals
during the Performance Period as the Committee shall establish at the time of
such grant or thereafter.
(ff)    “Prior Plans” means the 2003 MasTec, Inc. Employee Stock Incentive Plan,
as amended and restated, and the MasTec, Inc. 2003 Stock Incentive Plan for
Non-Employees, as amended and restated.
(gg)    “Restricted Stock” means any Share issued with such risks of forfeiture
and other restrictions as the Committee, in its sole discretion, may impose
(including any restriction on the right to vote such Share and the right to
receive any dividends), which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.
(hh)    “Restricted Stock Award” means an Award granted to a Participant under
Section 6(d) hereof.
(ii)    “Restricted Stock Unit” means a right to receive Shares, including
Restricted Stock, cash measured based upon the value of Shares or a combination
thereof, at the end of a specified deferral period.


5



--------------------------------------------------------------------------------







(jj)    “Restricted Stock Unit Award” means an Award of Restricted Stock Units
granted to a Participant under Section 6(e) hereof.
(kk)    “Restriction Period” means the period of time specified by the Committee
that Restricted Stock Awards shall be subject to such restrictions on
transferability, risk of forfeiture and other restrictions, if any, as the
Committee may impose.
(ll)    “Rule 16b-3” means Rule 16b-3, as from time to time in effect and
applicable to the Plan and Participants, promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act.
(mm)    “Shareholder Approval Date” means the date on which this Plan is
approved by shareholders of the Company eligible to vote in the election of
directors, by a vote sufficient to meet the requirements Sections 162(m) and 422
of the Code, Rule 16b-3 under the Exchange Act and applicable requirements under
the rules of the Listing Market.
(nn)    “Shares” means the shares of common stock of the Company, par value
$0.01 per share, and such other securities as may be substituted (or
resubstituted) for Shares pursuant to Section 10(c) hereof.
(oo)    “Stock Appreciation Right” means a right granted to a Participant under
Section 6(c) hereof.
(pp)    “Subsidiary” means any corporation or other entity in which the Company
has a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors or in
which the Company has the right to receive 50% or more of the distribution of
profits or 50% or more of the assets on liquidation or dissolution, or any other
corporation or other entity that is an affiliate, as that term is defined in
Rule 405 of under the Securities Act of 1933, controlled by the Company
directly, or indirectly, through one or more intermediaries.
(qq)    “Substitute Awards” means Awards granted or Shares issued by the Company
in assumption of, or in substitution or exchange for, Awards previously granted,
or the right or obligation to make future Awards, by an entity (i) acquired by
the Company or any Subsidiary, (ii) which becomes a Subsidiary after the date
hereof, or (iii) with which the Company or any Subsidiary combines.






6



--------------------------------------------------------------------------------








3.    Administration.
(a)    Authority of the Committee. The Plan shall be administered by the
Committee, except to the extent (and subject to the limitations imposed by
Section 3(b) hereof) the Board elects to administer the Plan, in which case the
Plan shall be administered by only those members of the Board who are
Independent members of the Board, in which case references herein to the
“Committee” shall be deemed to include references to the Independent members of
the Board. The Committee shall have full and final authority, subject to and
consistent with the provisions of the Plan, to select Eligible Persons to become
Participants, grant Awards, determine the type, number and other terms and
conditions of, and all other matters relating to, Awards, prescribe Award
Agreements (which need not be identical for each Participant) and rules and
regulations for the administration of the Plan, construe and interpret the Plan
and Award Agreements and correct defects, supply omissions or reconcile
inconsistencies therein, and to make all other decisions and determinations as
the Committee may deem necessary or advisable for the administration of the
Plan. In exercising any discretion granted to the Committee under the Plan or
pursuant to any Award, the Committee shall not be required to follow past
practices, act in a manner consistent with past practices, or treat any Eligible
Person or Participant in a manner consistent with the treatment of any other
Eligible Persons or Participants. Decisions of the Committee shall be final,
conclusive and binding on all persons or entities, including the Company, any
Subsidiary or any Participant or Beneficiary, or any transferee under Section
10(b) hereof or any other person claiming rights from or through any of the
foregoing persons or entities.
(b)    Manner of Exercise of Committee Authority. The Committee, and not the
Board, shall exercise sole and exclusive discretion (i) on any matter relating
to a Participant then subject to Section 16 of the Exchange Act with respect to
the Company to the extent necessary in order that transactions by such
Participant shall be exempt under Rule 16b-3 under the Exchange Act, or (ii)
with respect to any Award that is intended to qualify as “performance-based
compensation” under Section 162(m), to the extent necessary in order for such
Award to so qualify. The express grant of any specific power to the Committee,
and the taking of any action by the Committee, shall not be construed as
limiting any power or authority of the Committee. The Committee may delegate to
members of the Board, or officers or managers of the Company or any Subsidiary,
or committees thereof, the authority, subject to such terms and limitations as
the Committee shall determine, to perform such functions, including
administrative functions as the Committee may determine to the extent that such
delegation will not result in the loss of an exemption under Rule 16b-3(d)(1)
for Awards granted to Participants subject to Section 16 of the Exchange Act in
respect of the Company and will not cause Awards intended to qualify as
“performance-based compensation” under Code Section 162(m) to fail to so
qualify. The Committee may appoint agents to assist it in administering the
Plan.
(c)    Limitation of Liability. The Committee and the Board, and each member
thereof, shall be entitled to, in good faith, rely or act upon any report or
other information furnished to him or her by any officer or Employee, the
Company’s independent auditors, Consultants or any other agents assisting in the
administration of the Plan. Members of the Committee and the Board, and any
officer or Employee acting at the direction or on behalf of the Committee or the
Board, shall not be personally liable for any action or determination taken or
made in good faith with respect


7



--------------------------------------------------------------------------------







to the Plan, and shall, to the extent permitted by law, be fully indemnified and
protected by the Company with respect to any such action or determination.

4.    Shares Subject to Plan.
(a)    Limitation on Overall Number of Shares Available for Delivery Under Plan.
Subject to adjustment as provided in Section 10(c) hereof, the total number of
Shares reserved and available for delivery under the Plan shall be equal to (i)
2,100,000, plus (ii) any Shares remaining available for delivery under the Prior
Plans on the Shareholder Approval Date, and (iii) any outstanding Shares
surrendered by a shareholder to the Company after the date that the Board
approves the Plan in order to fund, in whole or in part, Awards under the Plan
or the Prior Plans. Any Shares that are subject to an Award shall be counted
against this limit as one (1) Share for every one (1) Share granted. Any Shares
delivered under the Plan may consist, in whole or in part, of authorized and
unissued shares or treasury shares.
(b)    Application of Limitation to Grants of Awards. No Award may be granted if
the number of Shares to be delivered in connection with such an Award exceeds
the number of Shares remaining available for delivery under the Plan, minus the
number of Shares deliverable in settlement of or relating to then outstanding
Awards. The Committee may adopt reasonable counting procedures to ensure
appropriate counting, avoid double counting (as, for example, in the case of
tandem or substitute awards) and make adjustments if the number of Shares
actually delivered differs from the number of Shares previously counted in
connection with an Award.
(c)    Availability of Shares Not Delivered under Awards and Adjustments to
Limits.
(i)    If any Shares subject to an Award, or after the Shareholder Approval
Date, Shares subject to any awards granted under the Prior Plans, are forfeited,
expire or otherwise terminate without issuance of such Shares, or any Award, or
after the Shareholder Approval Date, Shares subject to any award granted under
the Prior Plans, is settled for cash or otherwise does not result in the
issuance of all or a portion of the Shares subject to such Award or award under
the Prior Plans, the Shares to which those Awards or awards under the Prior
Plans were subject, shall, to the extent of such forfeiture, expiration,
termination, non-issuance or cash settlement, again be available for delivery
with respect to Awards under the Plan.
(ii)    In the event that any Option or other Award granted under this Plan, or
after the Shareholder Approval Date, any award granted under the Prior Plans, is
exercised through the tendering of Shares (either actually or by attestation) or
by the withholding of Shares by the Company, or withholding tax liabilities
arising from any Award, or after the Shareholder Approval Date, any award
granted under the Prior Plans, are satisfied by the tendering of Shares (either
actually or by attestation) or by the withholding of Shares by the Company, then
only the number of Shares issued net of the Shares tendered or withheld shall be
counted for purposes of determining the maximum number of Shares available for
grant under the Plan.
(iii)    Substitute Awards shall not reduce the Shares authorized for delivery
under the Plan or authorized for delivery to a Participant in any period.
Additionally, in the event


8



--------------------------------------------------------------------------------







that an entity acquired by the Company or any Subsidiary or with which the
Company or any Subsidiary combines has shares available under a pre-existing
plan approved by its shareholders and not adopted in contemplation of such
acquisition or combination, the shares available for delivery pursuant to the
terms of such pre-existing plan (as adjusted, to the extent appropriate, using
the exchange ratio or other adjustment or valuation ratio or formula used in
such acquisition or combination to determine the consideration payable to the
holders of common stock of the entities party to such acquisition or
combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for delivery under the Plan; provided, that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not Employees or
Directors prior to such acquisition or combination.
(iv)    Notwithstanding anything in this Section 4(c) to the contrary but
subject to adjustment as provided in Section 10(c) hereof, the maximum aggregate
number of Shares that may be delivered under the Plan as a result of the
exercise of the Incentive Stock Options shall be 2,100,000 Shares. In no event
shall any Incentive Stock Options be granted under the Plan after the tenth
anniversary of the date on which the Board adopts the Plan.
(v)    Notwithstanding anything in this Section 4 to the contrary, but subject
to adjustment as provided in Section 10(c) hereof, in any fiscal year of the
Company during any part of which the Plan is in effect, no Participant who is a
Director but is not also an Employee or Consultant may be granted any Awards
that have a “fair value” as of the date of grant, as determined in accordance
with FASB ASC Topic 718 (or any other applicable accounting guidance), that
exceed $400,000 in the aggregate.
(d)    No Further Awards Under Prior Plans. In light of the adoption of this
Plan, no further awards shall be made under the Prior Plans after the
Shareholder Approval Date. Bonuses payable under the Annual Incentive Plan for
Executive Officers (the “AIP”) for the calendar year 2013 shall continue to be
payable under and pursuant to the terms of the AIP, although any Shares earned
under the AIP for calendar year 2013 shall be issued pursuant to this Plan. No
awards shall be made under the AIP for any periods beginning on or after January
1, 2014.

5.    Eligibility; Per Participant Limitations. Awards may be granted under the
Plan only to Eligible Persons. Subject to adjustment as provided in Section
10(c) of this Plan, in any fiscal year of the Company during any part of which
the Plan is in effect, no Participant may be granted (i) Options and/or Stock
Appreciation Rights with respect to more than 500,000 Shares or (ii) Restricted
Stock, Restricted Stock Units, Performance Shares and/or Other Stock-Based
Awards denominated in or valued by reference to a designated number of Shares
and that are subject to Section 8 hereof, with respect to more than 500,000
Shares. In addition, the maximum dollar value payable to any one Participant
with respect to Performance Units that are subject to Section 8 hereof, is (x)
$10,000,000 with respect to any 12 month Performance Period (pro-rated for any
Performance Period that is less than 12 months based upon the ratio of the
number of days in the Performance Period as compared to 365), and (y) with
respect to any Performance Period that is more than 12 months, $10,000,000
multiplied by the number of full 12 months periods that are in the Performance
Period.


9



--------------------------------------------------------------------------------








6.    Specific Terms of Awards.
(a)    General. Awards may be granted on the terms and conditions set forth in
this Section 6. In addition, the Committee may impose on any Award or the
exercise thereof, at the date of grant or thereafter (subject to Section 10(e)),
such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Committee shall determine, including terms requiring forfeiture
of Awards in the event of termination of the Participant’s Continuous Service
and terms permitting a Participant to make elections relating to his or her
Award. Except as otherwise expressly provided herein, the Committee shall retain
full power and discretion to accelerate, waive or modify, at any time, any term
or condition of an Award that is not mandatory under the Plan. Except in cases
in which the Committee is authorized to require other forms of consideration
under the Plan, or to the extent other forms of consideration must be paid to
satisfy the requirements of Florida law, no consideration other than services
may be required for the grant (as opposed to the exercise) of any Award.
(b)    Options. The Committee is authorized to grant Options to any Eligible
Person on the following terms and conditions:
(i)    Exercise Price. Other than in connection with Substitute Awards, the
exercise price per Share purchasable under an Option shall be determined by the
Committee, provided that such exercise price shall not be less than 100% of the
Fair Market Value of a Share on the date of grant of the Option and shall not,
in any event, be less than the par value of a Share on the date of grant of the
Option. If an Employee owns or is deemed to own (by reason of the attribution
rules applicable under Section 424(d) of the Code) more than 10% of the combined
voting power of all classes of stock of the Company (or any parent corporation
or subsidiary corporation of the Company, as those terms are defined in Sections
424(e) and (f) of the Code, respectively) and an Incentive Stock Option is
granted to such Employee, the exercise price of such Incentive Stock Option (to
the extent required by the Code at the time of grant) shall be no less than 110%
of the Fair Market Value of a Share on the date such Incentive Stock Option is
granted. Other than pursuant to Section 10(c)(i) and (ii) of this Plan, the
Committee shall not be permitted to (A) lower the exercise price per Share of an
Option after it is granted, (B) cancel an Option when the exercise price per
Share exceeds the Fair Market Value of the underlying Shares in exchange for
cash or another Award, (C) cancel an outstanding Option in exchange for an
Option with an exercise price that is less than the exercise price of the
original Options or (D) take any other action with respect to an Option that may
be treated as a repricing pursuant to the applicable rules of the Listing
Market, without approval of the Company’s shareholders.
(ii)    Time and Method of Exercise. The Committee shall determine the time or
times at which or the circumstances under which an Option may be exercised in
whole or in part (including based on achievement of performance goals and/or
future service requirements), the method by which notice of exercise is to be
given and the form of exercise notice to be used, the time or times at which
Options shall cease to be or become exercisable following termination of
Continuous Service or upon other conditions, the methods by which the exercise
price may be paid or deemed to be paid (including in the discretion of the
Committee a cashless exercise procedure), the form of such payment, including,
without limitation, cash, Shares (including without


10



--------------------------------------------------------------------------------







limitation the withholding of Shares otherwise deliverable pursuant to the
Award), other Awards or awards granted under other plans of the Company or a
Subsidiary, or other property, and the methods by or forms in which Shares will
be delivered or deemed to be delivered to Participants or Beneficiaries.
(iii)    Form of Settlement.    The Committee may, in its sole discretion,
provide that the Shares to be issued upon exercise of an Option shall be in the
form of Restricted Stock or other similar securities.
(iv)    Incentive Stock Options. The terms of any Incentive Stock Option granted
under the Plan shall comply in all respects with the provisions of Section 422
of the Code. Anything in the Plan to the contrary notwithstanding, no term of
the Plan relating to Incentive Stock Options (including any Stock Appreciation
Right issued in tandem therewith) shall be interpreted, amended or altered, nor
shall any discretion or authority granted under the Plan be exercised, so as to
disqualify either the Plan or any Incentive Stock Option under Section 422 of
the Code, unless the Participant has first requested, or consents to, the change
that will result in such disqualification. Thus, if and to the extent required
to comply with Section 422 of the Code, Options granted as Incentive Stock
Options shall be subject to the following special terms and conditions:
(A)    the Option shall not be exercisable more than ten years after the date
such Incentive Stock Option is granted; provided, however, that if a Participant
owns or is deemed to own (by reason of the attribution rules of Section 424(d)
of the Code) more than 10% of the combined voting power of all classes of stock
of the Company (or any parent corporation or subsidiary corporation of the
Company, as those terms are defined in Sections 424(e) and (f) of the Code,
respectively) and the Incentive Stock Option is granted to such Participant, the
term of the Incentive Stock Option shall be (to the extent required by the Code
at the time of the grant) for no more than five years from the date of grant;
(B)    the aggregate Fair Market Value (determined as of the date the Incentive
Stock Option is granted) of the Shares with respect to which Incentive Stock
Options granted under the Plan and all other option plans of the Company (and
any parent corporation or subsidiary corporation of the Company, as those terms
are defined in Sections 424(e) and (f) of the Code, respectively) that become
exercisable for the first time by the Participant during any calendar year shall
not (to the extent required by the Code at the time of the grant) exceed
$100,000; and
(C)    if shares acquired by exercise of an Incentive Stock Option are disposed
of within two years following the date the Incentive Stock Option is granted or
one year following the transfer of such Shares to the Participant upon exercise,
the Participant shall, promptly following such disposition, notify the Company
in writing of the date and terms of such disposition and provide such other
information regarding the disposition as the Committee may reasonably require.


(c)    Stock Appreciation Rights. The Committee may grant Stock Appreciation
Rights to any Eligible Person in conjunction with all or part of any Option
granted under the Plan or at any subsequent time during the term of such Option
(a “Tandem Stock Appreciation Right”), or without regard to any Option (a
“Freestanding Stock Appreciation Right”), in each case upon


11



--------------------------------------------------------------------------------







such terms and conditions as the Committee may establish in its sole discretion,
not inconsistent with the provisions of the Plan, including the following:
(i)    Right to Payment. A Stock Appreciation Right shall confer on the
Participant to whom it is granted a right to receive, upon exercise thereof, the
excess of (A) the Fair Market Value of one Share on the date of exercise over
(B) the grant price of the Stock Appreciation Right as determined by the
Committee. The grant price of a Stock Appreciation Right shall not be less than
100% of the Fair Market Value of a Share on the date of grant; provided,
however, that if and to the extent that it would not violate Section 409A of the
Code, the grant price for a Stock Appreciation Right that is granted as a
Substitute Award for an outstanding Option may be lower than 100% of the Fair
Market Value of a Share on the date of grant of the Stock Appreciation Right if
it is not less than the exercise price of the Option for which it is
substituted. Other than pursuant to Section 10(c)(i) and (ii) of this Plan, the
Committee shall not be permitted to (A) lower the grant price per Share of a
Stock Appreciation Right after it is granted, (B) cancel a Stock Appreciation
Right when the grant price per Share exceeds the Fair Market Value of the
underlying Shares in exchange for cash or another Award, (C) cancel an
outstanding Stock Appreciation Right in exchange for a Stock Appreciation Right
with a grant price that is less than the grant price of the original Stock
Appreciation Right, or (D) take any other action with respect to a Stock
Appreciation Right that may be treated as a repricing pursuant to the applicable
rules of the Listing Market, without shareholder approval.
(ii)    Other Terms. The Committee shall determine at the date of grant or
thereafter, the time or times at which and the circumstances under which a Stock
Appreciation Right may be exercised in whole or in part (including based on
achievement of performance goals and/or future service requirements), the time
or times at which Stock Appreciation Rights shall cease to be or become
exercisable following termination of Continuous Service or upon other
conditions, the method of exercise, method of settlement, form of consideration
payable in settlement, method by or forms in which Shares will be delivered or
deemed to be delivered to Participants, whether or not a Stock Appreciation
Right shall be in tandem or in combination with any other Award, and any other
terms and conditions of any Stock Appreciation Right.
(iii)    Tandem Stock Appreciation Rights. Any Tandem Stock Appreciation Right
may be granted at the same time as or subsequently to the related Option is
granted. Any Tandem Stock Appreciation Right related to an Option may be
exercised only when the related Option would be exercisable and the Fair Market
Value of the Shares subject to the related Option exceeds the exercise price at
which Shares can be acquired pursuant to the Option. In addition, if a Tandem
Stock Appreciation Right exists with respect to less than the full number of
Shares covered by a related Option, then an exercise or termination of such
Option shall not reduce the number of Shares to which the Tandem Stock
Appreciation Right applies until the number of Shares then exercisable under
such Option equals the number of Shares to which the Tandem Stock Appreciation
Right applies. Any Option related to a Tandem Stock Appreciation Right shall no
longer be exercisable to the extent the Tandem Stock Appreciation Right has been
exercised, and any Tandem Stock Appreciation Right shall no longer be
exercisable to the extent the related Option has been exercised.


12



--------------------------------------------------------------------------------







(d)    Restricted Stock Awards. The Committee is authorized to grant Restricted
Stock Awards to any Eligible Person on the following terms and conditions:
(i)    Grant and Restrictions. Restricted Stock Awards shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, or as otherwise provided in this Plan during
the Restriction Period. The terms of any Restricted Stock Award granted under
the Plan shall be set forth in a written Award Agreement which shall contain
provisions determined by the Committee and not inconsistent with the Plan. The
restrictions may lapse separately or in combination at such times, under such
circumstances (including based on achievement of performance goals and/or future
service requirements), in such installments or otherwise, as the Committee may
determine at the date of grant or thereafter. Except to the extent restricted
under the terms of the Plan and any Award Agreement relating to a Restricted
Stock Award, a Participant granted Restricted Stock shall have all of the rights
of a shareholder, including the right to vote the Restricted Stock and the right
to receive dividends thereon (subject to any mandatory reinvestment or other
requirement imposed by the Committee). During the period that the Restricted
Stock Award is subject to a risk of forfeiture, subject to Section 10(b) below
and except as otherwise provided in the Award Agreement, the Restricted Stock
may not be sold, transferred, pledged, hypothecated, margined or otherwise
encumbered by the Participant or Beneficiary.
(ii)    Forfeiture. Except as otherwise determined by the Committee, upon
termination of a Participant’s Continuous Service during the applicable
Restriction Period, the Participant’s Restricted Stock that is at that time
subject to a risk of forfeiture that has not lapsed or otherwise been satisfied
shall be forfeited and reacquired by the Company; provided that the Committee
may provide, by resolution or other action or in any Award Agreement, or may
determine in any individual case, that forfeiture conditions relating to
Restricted Stock Awards shall be waived in whole or in part in the event of
terminations resulting from specified causes, and the Committee may in other
cases waive in whole or in part the forfeiture of Restricted Stock.
(iii)    Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.
(iv)    Dividends and Splits. As a condition to the grant of a Restricted Stock
Award, the Committee may require or permit a Participant to elect that any cash
dividends paid on a Share of Restricted Stock be automatically reinvested in
additional Shares of Restricted Stock or applied to the purchase of additional
Awards under the Plan, or except as otherwise provided in the last sentence of
Section 6(h) hereof, may require that payment be delayed (with or without
interest at such rate, if any, as the Committee shall determine) and remain
subject to restrictions and a risk of forfeiture to the same extent as the
Restricted Stock with respect to which such cash dividend is payable, in each
case in a manner that does not violate the requirements of Section 409A


13



--------------------------------------------------------------------------------







of the Code. Unless otherwise determined by the Committee, Shares distributed in
connection with a stock split or stock dividend, and other property distributed
as a dividend, shall be subject to restrictions and a risk of forfeiture to the
same extent as the Restricted Stock with respect to which such Shares or other
property have been distributed.
(e)    Restricted Stock Unit Award. The Committee is authorized to grant
Restricted Stock Unit Awards to any Eligible Person on the following terms and
conditions:
(i)    Award and Restrictions. Satisfaction of a Restricted Stock Unit Award
shall occur upon expiration of the deferral period specified for such Restricted
Stock Unit Award by the Committee (or, if permitted by the Committee, as elected
by the Participant in a manner that does not violate the requirements of Section
409A of the Code). In addition, a Restricted Stock Unit Award shall be subject
to such restrictions (which may include a risk of forfeiture) as the Committee
may impose, if any, which restrictions may lapse at the expiration of the
deferral period or at other specified times (including based on achievement of
performance goals and/or future service requirements), separately or in
combination, in installments or otherwise, as the Committee may determine. A
Restricted Stock Unit Award may be satisfied by delivery of Shares, cash equal
to the Fair Market Value of the specified number of Shares covered by the
Restricted Stock Units, or a combination thereof, as determined by the Committee
at the date of grant or thereafter. Prior to satisfaction of a Restricted Stock
Unit Award, a Restricted Stock Unit Award carries no voting or dividend or other
rights associated with Share ownership. Prior to satisfaction of a Restricted
Stock Unit Award, except as otherwise provided in an Award Agreement and as
permitted under Section 409A of the Code, a Restricted Stock Unit Award may not
be sold, transferred, pledged, hypothecated, margined or otherwise encumbered by
the Participant or any Beneficiary.
(ii)    Forfeiture. Except as otherwise determined by the Committee, upon
termination of a Participant’s Continuous Service during the applicable deferral
period or portion thereof to which forfeiture conditions apply (as provided in
the Award Agreement evidencing the Restricted Stock Unit Award), the
Participant’s Restricted Stock Unit Award that is at that time subject to a risk
of forfeiture that has not lapsed or otherwise been satisfied shall be
forfeited; provided that the Committee may provide, by resolution or other
action or in any Award Agreement, or may determine in any individual case, that
forfeiture conditions relating to a Restricted Stock Unit Award shall be waived
in whole or in part in the event of terminations resulting from specified
causes, and the Committee may in other cases waive in whole or in part the
forfeiture of any Restricted Stock Unit Award.
(iii)    Dividend Equivalents. Unless otherwise determined by the Committee at
the date of grant, and except as otherwise provided in the last sentence of
Section 6(h) hereof, any Dividend Equivalents that are granted with respect to
any Restricted Stock Unit Award shall be either (A) paid with respect to such
Restricted Stock Unit Award at the dividend payment date in cash or in Shares of
unrestricted stock having a Fair Market Value equal to the amount of such
dividends, or (B) deferred with respect to such Restricted Stock Unit Award and
whether the amount or value thereof shall be automatically deemed reinvested in
additional Restricted Stock Units or other Awards, or if not so reinvested shall
earn interest and at what rate


14



--------------------------------------------------------------------------------







for the period deferred, as the Committee shall determine or permit the
Participant to elect. The applicable Award Agreement shall specify whether any
Dividend Equivalents shall be paid at the dividend payment date, deferred or
deferred at the election of the Participant. If the Participant may elect to
defer the Dividend Equivalents, such election shall be made at such other times
prescribed by the Committee as shall not result in a violation of Section 409A
of the Code.
(f)    Bonus Stock and Awards in Lieu of Obligations. The Committee is
authorized to grant Shares to any Eligible Person as a bonus, or to grant Shares
or other Awards in lieu of obligations to pay cash or deliver other property
under the Plan or under other plans or compensatory arrangements. Shares or
Awards granted hereunder shall be subject to such other terms as shall be
determined by the Committee.


(g)    Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to any Eligible Person entitling the Eligible Person to receive
cash, Shares, other Awards, or other property equal in value to the dividends
paid with respect to a specified number of Shares, or other periodic payments.
Dividend Equivalents may be awarded on a free-standing basis or in connection
with another Award. Except as otherwise provided in the last sentence of Section
6(h) hereof, the Committee may provide that Dividend Equivalents shall be paid
or distributed when accrued or at some later date, or whether such Dividend
Equivalents shall be deemed to have been reinvested in additional Shares,
Awards, or other investment vehicles, and subject to such restrictions on
transferability and risks of forfeiture, as the Committee may specify.
Notwithstanding the foregoing, Dividend Equivalents credited in connection with
an Award that vests based on the achievement of performance goals shall be
subject to restrictions and risk of forfeiture to the same extent as the Award
with respect to which such Dividend Equivalents have been credited.
(h)    Performance Awards. The Committee is authorized to grant Performance
Awards to any Eligible Person payable in cash, Shares, or other Awards, on terms
and conditions established by the Committee, subject to the provisions of
Section 8 if and to the extent that the Committee shall, in its sole discretion,
determine that an Award shall be subject to those provisions. The performance
criteria to be achieved during any Performance Period and the length of the
Performance Period shall be determined by the Committee upon the grant of each
Performance Award. Except as provided in Section 9 of this Plan or as may be
provided in an Award Agreement, Performance Awards shall be distributed only
after the end of the relevant Performance Period. The performance goals to be
achieved for each Performance Period shall be conclusively determined by the
Committee and may be based upon the criteria set forth in Section 8(b), or in
the case of an Award that the Committee determines shall not be subject to
Section 8 hereof, any other criteria that the Committee, in its sole discretion,
shall determine should be used for that purpose. The amount of the Award to be
distributed shall be conclusively determined by the Committee. Performance
Awards may be paid in a lump sum or in installments following the close of the
Performance Period or, in accordance with procedures established by the
Committee, on a deferred basis, in each case in a manner that does not violate
the requirements of Section 409A of the Code. Notwithstanding any other
provision of this Plan to the contrary, cash dividends, Shares, and any other
property (other than cash) distributed as a dividend or otherwise with respect
to any Performance Awards or any other Awards that are subject to satisfaction
of performance goals, shall


15



--------------------------------------------------------------------------------







either (i) not be paid or credited, or (ii) be accumulated, shall be subject to
satisfaction of the same performance goals to which the vesting of the
underlying Award is subject, and shall be paid at the time such restrictions and
risk of forfeiture lapses.
(i)    Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to any Eligible Person such other
Awards that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Shares, as deemed by the
Committee to be consistent with the purposes of the Plan. Other Stock-Based
Awards may be granted to Participants either alone or in addition to other
Awards granted under the Plan, and such Other Stock-Based Awards shall also be
available as a form of payment in the settlement of other Awards granted under
the Plan. Except as otherwise provided in the last sentence of Section 6(h)
hereof, the Committee shall determine the terms and conditions of such Awards.
Shares delivered pursuant to an Award in the nature of a purchase right granted
under this Section 6(i) shall be purchased for such consideration, (including
without limitation loans from the Company or a Subsidiary provided that such
loans are not in violation of the Sarbanes Oxley Act of 2002, as amended, or any
rule or regulation adopted thereunder or any other applicable law) paid for at
such times, by such methods, and in such forms, including, without limitation,
cash, Shares, other Awards or other property, as the Committee shall determine.

7.    Certain Provisions Applicable to Awards.
(a)    Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted
under the Plan may, in the discretion of the Committee, be granted either alone
or in addition to, in tandem with, or in substitution or exchange for, any other
Award or any award granted under another plan of the Company, any Subsidiary, or
any business entity to be acquired by the Company or a Subsidiary, or any other
right of a Participant to receive payment from the Company or any Subsidiary.
Such additional, tandem, and substitute or exchange Awards may be granted at any
time. If an Award is granted in substitution or exchange for another Award or
award, the Committee shall require the surrender of such other Award or award in
consideration for the grant of the new Award. In addition, Awards may be granted
in lieu of cash compensation, including in lieu of cash amounts payable under
other plans of the Company or any Subsidiary, in which the value of Shares
subject to the Award is equivalent in value to the cash compensation (for
example, Restricted Stock or Restricted Stock Units), or in which the exercise
price, grant price or purchase price of the Award in the nature of a right that
may be exercised is equal to the Fair Market Value of the underlying Shares
minus the value of the cash compensation surrendered (for example, Options or
Stock Appreciation Right granted with an exercise price or grant price
“discounted” by the amount of the cash compensation surrendered), provided that
any such determination to grant an Award in lieu of cash compensation must be
made in a manner intended to be exempt from or comply with Section 409A of the
Code.
(b)    Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee. The term of any Option or Stock Appreciation Right
shall not exceed a period of ten years (or in the case of an Incentive Stock
Option such shorter term as may be required under Section 422 of the Code);
provided, however, that in the event that on the last day of the term of an
Option or a Stock Appreciation Right, other than an Incentive Stock Option,


16



--------------------------------------------------------------------------------







(i) the exercise of the Option or Stock Appreciation Right is prohibited by
applicable law, or (ii) Shares may not be purchased, or sold by certain
employees or directors of the Company due to the “black-out period” of a Company
policy or a “lock-up” agreement undertaken in connection with an issuance of
securities by the Company, the term of the Option or Stock Appreciation Right
shall be extended for a period of thirty (30) days following the end of the
legal prohibition, black-out period or lock-up agreement, provided that such
extension of the term of the Option or Stock Appreciation Right would not cause
the Option or Stock Appreciation Right to violate the requirements of Section
409A of the Code.
(c)    Form and Timing of Payment Under Awards; Deferrals. Subject to the terms
of the Plan and any applicable Award Agreement, payments to be made by the
Company or a Subsidiary upon the exercise of an Option or other Award or
settlement of an Award may be made in such forms as the Committee shall
determine, including, without limitation, cash, Shares, other Awards or other
property, and may be made in a single payment or transfer, in installments, or
on a deferred basis. Any installment or deferral provided for in the preceding
sentence shall, however, subject to the terms of the Plan, be subject to the
Company’s compliance with the provisions of the Sarbanes-Oxley Act of 2002, as
amended, the rules and regulations adopted by the Securities and Exchange
Commission thereunder, and all applicable rules of the Listing Market. Subject
to Section 7(e) of this Plan, the settlement of any Award may be accelerated,
and cash paid in lieu of Shares in connection with such settlement, in the sole
discretion of the Committee or upon occurrence of one or more specified events
(in addition to a Change in Control). Any such settlement shall be at a value
determined by the Committee in its sole discretion, which, without limitation,
may in the case of an Option or Stock Appreciation Right be limited to the
amount if any by which the Fair Market Value of a Share on the settlement date
exceeds the exercise or grant price. Installment or deferred payments may be
required by the Committee (subject to Section 7(e) of the Plan, including the
consent provisions thereof in the case of any deferral of an outstanding Award
not provided for in the original Award Agreement) or permitted at the election
of the Participant on terms and conditions established by the Committee. The
acceleration of the settlement of any Award, and the payment of any Award in
installments or on an deferred basis, all shall be done all in a manner that is
intended to be exempt from or otherwise satisfy the requirements of Section 409A
of the Code. The Committee may, without limitation, make provision for the
payment or crediting of a reasonable interest rate on installment or deferred
payments or the grant or crediting of Dividend Equivalents or other amounts in
respect of installment or deferred payments denominated in Shares.
(d)    Exemptions from Section 16(b) Liability. It is the intent of the Company
that the grant of any Awards to or other transaction by a Participant who is
subject to Section 16 of the Exchange Act shall be exempt from Section 16
pursuant to an applicable exemption (except for transactions acknowledged in
writing to be non-exempt by such Participant). Accordingly, if any provision of
this Plan or any Award Agreement does not comply with the requirements of Rule
16b-3 then applicable to any such transaction, such provision shall be construed
or deemed amended to the extent necessary to conform to the applicable
requirements of Rule 16b-3 so that such Participant shall avoid liability under
Section 16(b).
(e)    Code Section 409A.


17



--------------------------------------------------------------------------------







(i)    The Award Agreement for any Award that the Committee reasonably
determines to constitute a “nonqualified deferred compensation plan” under
Section 409A of the Code (a “Section 409A Plan”), and the provisions of the
Section 409A Plan applicable to that Award, shall be construed in a manner
consistent with the applicable requirements of Section 409A of the Code, and the
Committee, in its sole discretion and without the consent of any Participant,
may amend any Award Agreement (and the provisions of the Plan applicable
thereto) if and to the extent that the Committee determines that such amendment
is necessary or appropriate to comply with the requirements of Section 409A of
the Code.
(ii)    If any Award constitutes a Section 409A Plan, then the Award shall be
subject to the following additional requirements, if and to the extent required
to comply with Section 409A of the Code:


(A)    Payments under the Section 409A Plan may be made only upon (u) the
Participant’s “separation from service”, (v) the date the Participant becomes
“disabled”, (w) the Participant’s death, (x) a “specified time (or pursuant to a
fixed schedule)” specified in the Award Agreement at the date of the deferral of
such compensation, (y) a “change in the ownership or effective control of the
corporation, or in the ownership of a substantial portion of the assets” of the
Company, or (z) the occurrence of an “unforeseeble emergency”;


(B)    The time or schedule for any payment of the deferred compensation may not
be accelerated, except to the extent provided in applicable Treasury Regulations
or other applicable guidance issued by the Internal Revenue Service;


(C)    Any elections with respect to the deferral of such compensation or the
time and form of distribution of such deferred compensation shall comply with
the requirements of Section 409A(a)(4) of the Code; and


(D)    In the case of any Participant who is “specified employee”, a
distribution on account of a “separation from service” may not be made before
the date which is six months after the date of the Participant’s “separation
from service” (or, if earlier, the date of the Participant’s death).


For purposes of the foregoing, the terms in quotations shall have the same
meanings as those terms have for purposes of Section 409A of the Code, and the
limitations set forth herein shall be applied in such manner (and only to the
extent) as shall be necessary to comply with any requirements of Section 409A of
the Code that are applicable to the Award.


(iii)    Notwithstanding the foregoing, or any provision of this Plan or any
Award Agreement, the Company does not make any representation to any Participant
or Beneficiary that any Awards made pursuant to this Plan are exempt from, or
satisfy, the requirements of, Section 409A of the Code, and the Company shall
have no liability or other obligation to indemnify or hold harmless the
Participant or any Beneficiary for any tax, additional tax, interest, or
penalties that the Participant or any Beneficiary may incur in the event that
any provision of this Plan, or any Award


18



--------------------------------------------------------------------------------







Agreement, or any amendment or modification thereof, or any other action taken
with respect thereto, is deemed to violate any of the requirements of Section
409A of the Code.



8.    Code Section 162(m) Provisions.
(a)    Covered Employees. The provisions of this Section 8 shall be applicable
to any Restricted Stock Award, Restricted Stock Unit Award, Performance Award,
or Other Stock-Based Award if it is granted to an Eligible Person who is, or is
likely to be, as of the end of the tax year in which the Company would claim a
tax deduction in connection with such Award, a Covered Employee, and is intended
to qualify as “performance-based compensation” that is exempt from the deduction
limitations imposed under Section 162(m) of the Code.
(b)    Performance Criteria. If an Award is subject to this Section 8, then the
payment or distribution thereof or the lapsing of restrictions thereon and the
distribution of cash, Shares or other property pursuant thereto, as applicable,
shall be contingent upon achievement of one or more objective performance goals.
Performance goals shall be objective and shall otherwise meet the requirements
of Section 162(m) of the Code and regulations thereunder including the
requirement that the level or levels of performance targeted by the Committee
result in the achievement of performance goals being “substantially uncertain.”
One or more of the following business criteria for the Company, on a
consolidated basis, and/or for Subsidiaries, or for business or geographical
units of the Company and/or a Subsidiary (except with respect to the total
shareholder return and earnings per share criteria), shall be used by the
Committee in establishing performance goals for such Awards: (1) earnings per
share; (2) revenues or margins; (3) cash flow (including operating cash flow,
free cash flow, discounted return on investment and cash flow in excess of cost
of capital); (4) operating margin; (5) return on assets, sales, investment,
capital, or equity; (6) economic value added; (7) direct contribution; (8) net
income; pretax earnings; earnings before interest and taxes; earnings before
interest, taxes, depreciation and amortization; earnings after interest expense
and before extraordinary or special items; operating income or income from
operations; income before interest income or expense, unusual items and income
taxes, local, state or federal and excluding budgeted and actual bonuses which
might be paid under any ongoing bonus plans of the Company; (9) working capital;
(10) management of fixed costs or variable costs; (11) identification or
consummation of investment opportunities or completion of specified projects in
accordance with corporate business plans, including strategic mergers,
acquisitions or divestitures; (12) total shareholder return; (13) debt
reduction; (14) market share; (15) entry into new markets, either geographically
or by business unit; (16) customer retention and satisfaction; (17) strategic
plan development and implementation, including turnaround plans; (18) the Fair
Market Value of a Share; (19) Consolidated EBITDA; and/or (20) compliance with
safety policies and procedures. Any of the above goals may be determined on an
absolute or relative basis or as compared to the performance of a published or
special index deemed applicable by the Committee including, but not limited to,
the Standard & Poor’s 500 Stock Index or a group of companies that are
comparable to the Company. In determining the achievement of the performance
goals, the Committee may, at the time the performance goals are set, require
that those goals be determined by excluding the impact of (i) restructurings,
discontinued operations, and extraordinary items (as defined pursuant to
generally accepted accounting principles), and other unusual or non-recurring
charges, (ii) change in accounting standards required by generally accepted
accounting principles;


19



--------------------------------------------------------------------------------







or (iii) such other exclusions or adjustments as the Committee specifies at the
time the Award is granted.
(c)    Performance Period; Timing For Establishing Performance Goals.
Achievement of performance goals in respect of Awards subject to this Section 8
shall be measured over a Performance Period no longer than five years, as
specified by the Committee. Performance goals shall be established not later
than 90 days after the beginning of any Performance Period applicable to Awards
subject to this Section 8, or at such other date as may be required or permitted
for “performance-based compensation” under Section 162(m) of the Code.
(d)    Adjustments. The Committee may, in its discretion, reduce the amount of a
settlement otherwise to be made in connection with Awards subject to this
Section 8, but may not exercise discretion to increase any such amount payable
to a Covered Employee in respect of an Award subject to this Section 8. The
Committee shall specify the circumstances in which such Awards shall be paid or
forfeited in the event of termination of Continuous Service by the Participant
prior to the end of a Performance Period or settlement of Awards.
(e)    Committee Certification. No Participant shall receive any payment under
the Plan that is subject to this Section 8 unless the Committee has certified,
by resolution or other appropriate action in writing, that the performance
criteria and any other material terms previously established by the Committee or
set forth in the Plan, have been satisfied to the extent necessary to qualify as
“performance based compensation” under Section 162(m) of the Code.

9.    Change in Control.
(a)    Effect of “Change in Control.” If and only to the extent provided in any
employment or other agreement between the Participant and the Company or any
Subsidiary, or in any Award Agreement, or to the extent otherwise determined by
the Committee in its sole discretion and without any requirement that each
Participant be treated consistently, and except as otherwise provided in Section
9(a)(iv) hereof, upon the occurrence of a “Change in Control,” as defined in
Section 9(b):
(i)    Any Option or Stock Appreciation Right that was not previously vested and
exercisable as of the time of the Change in Control, shall become immediately
vested and exercisable, subject to applicable restrictions set forth in Section
10(a) hereof.
(ii)    Any restrictions, deferral of settlement, and forfeiture conditions
applicable to a Restricted Stock Award, Restricted Stock Unit Award or an Other
Stock-Based Award subject only to future service requirements granted under the
Plan shall lapse and such Awards shall be deemed fully vested as of the time of
the Change in Control, except to the extent of any waiver by the Participant and
subject to applicable restrictions set forth in Section 10(a) hereof.
(iii)    With respect to any outstanding Award subject to achievement of
performance goals and conditions under the Plan, the Committee may, in its
discretion, consider such Awards to have been earned and payable based on
achievement of performance goals or based


20



--------------------------------------------------------------------------------







upon target performance (either in full or pro-rata based on the portion of the
Performance Period completed as of the Change in Control).
(iv)    Except as otherwise provided in any employment or other agreement for
services between the Participant and the Company or any Subsidiary, and unless
the Committee otherwise determines in a specific instance, each outstanding
Option, Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit
Award or Other Stock-Based Award shall not be accelerated as described in
Sections 9(a)(i), (ii) and (iii), if either (A) the Company is the surviving
entity in the Change in Control and the Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award or Other Stock-Based Award
continues to be outstanding after the Change in Control on substantially the
same terms and conditions as were applicable immediately prior to the Change in
Control or (B) the successor company or its parent company assumes or
substitutes for the applicable Award, as determined in accordance with Section
10(c)(ii) of this Plan.
(b)    Definition of “Change in Control”. Unless otherwise specified in any
employment or other agreement for services between the Participant and the
Company or any Subsidiary, or in an Award Agreement, a “Change in Control” shall
mean the occurrence of any of the following:
(i)    The acquisition by any Person of Beneficial Ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of more than fifty percent
(50%) of the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities) (the foregoing Beneficial Ownership
hereinafter being referred to as a “Controlling Interest”); provided, however,
that for purposes of this Section 9(b), the following acquisitions shall not
constitute or result in a Change in Control: (u) any acquisition directly from
the Company; (v) any acquisition by the Company; (w) any acquisition by any
Person that as of the Effective Date owns Beneficial Ownership of a Controlling
Interest; (x) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Related Entity; or (y) any
acquisition by any entity pursuant to a transaction which complies with clauses
(A), (B) and (C) of subsection (iii) below; or
(ii)    During any period of two (2) consecutive years (not including any period
prior to the Effective Date) individuals who constitute the Board on the
Effective Date (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
(iii)    Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company, or any one or more
Subsidiaries whose combined revenues for the prior fiscal year represented more
than 50% of the consolidated


21



--------------------------------------------------------------------------------







revenues of the Company and its Subsidiaries for the prior fiscal year (the
“Major Subsidiaries”), or a sale or other disposition of all or substantially
all of the assets of the Company or the Major Subsidiaries, or the acquisition
of assets or equity of another entity by the Company or any of its Subsidiaries,
(each a “Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the Beneficial Owners, respectively, of the Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than fifty percent (50%) of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of members of the board of directors (or comparable governing body
of an entity that does not have such a board), as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Voting
Securities, (B) no Person (excluding any employee benefit plan (or related
trust) of the Company or such entity resulting from such Business Combination or
any Person that as of the Effective Date owns Beneficial Ownership of a
Controlling Interest) beneficially owns, directly or indirectly, fifty percent
(50%) or more of the combined voting power of the then outstanding voting
securities of such entity except to the extent that such ownership existed prior
to the Business Combination, and (C) at least a majority of the members of the
Board of Directors or other governing body of the entity resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or
(iv)     Approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.





10.    General Provisions.
(a)    Compliance With Legal and Other Requirements. The Company may, to the
extent deemed necessary or advisable by the Committee, postpone the issuance or
delivery of Shares or payment of other benefits under any Award until completion
of such registration or qualification of such Shares or other required action
under any federal or state law, rule or regulation, listing or other required
action with respect to any stock exchange or automated quotation system upon
which the Shares or other Company securities are listed or quoted, or compliance
with any other obligation of the Company, as the Committee may consider
appropriate, and may require any Participant to make such representations,
furnish such information and comply with or be subject to such other conditions
as it may consider appropriate in connection with the issuance or delivery of
Shares or payment of other benefits in compliance with applicable laws, rules,
and regulations, listing requirements, or other obligations.
(b)    Limits on Transferability; Beneficiaries. No Award or other right or
interest granted under the Plan shall be pledged, hypothecated or otherwise
encumbered or subject to any lien, obligation or liability of such Participant
to any party, or assigned or transferred by such Participant otherwise than by
will or the laws of descent and distribution or to a Beneficiary upon the death
of a Participant, and such Awards or rights that may be exercisable shall be
exercised


22



--------------------------------------------------------------------------------







during the lifetime of the Participant only by the Participant or his or her
guardian or legal representative, except that Awards and other rights (other
than Incentive Stock Options and Stock Appreciation Rights in tandem therewith)
may be transferred to one or more Beneficiaries or other transferees during the
lifetime of the Participant, and may be exercised by such transferees in
accordance with the terms of such Award, but only if and to the extent such
transfers are permitted by the Committee pursuant to the express terms of an
Award Agreement (subject to any terms and conditions which the Committee may
impose thereon), are by gift or pursuant to a domestic relations order, and are
to a “Permitted Assignee” that is a permissible transferee under the applicable
rules of the Securities and Exchange Commission for registration of shares of
stock on a Form S-8 registration statement. For this purpose, a Permitted
Assignee shall mean (i) the Participant’s spouse, children or grandchildren
(including any adopted and step children or grandchildren), parents,
grandparents or siblings, (ii) a trust for the benefit of one or more of the
Participant or the persons referred to in clause (i), (iii) a partnership,
limited liability company or corporation in which the Participant or the persons
referred to in clause (i) are the only partners, members or shareholders, or
(iv) a foundation in which any person or entity designated in clauses (i), (ii)
or (iii) above control the management of assets. A Beneficiary, transferee, or
other person claiming any rights under the Plan from or through any Participant
shall be subject to all terms and conditions of the Plan and any Award Agreement
applicable to such Participant, except as otherwise determined by the Committee,
and to any additional terms and conditions deemed necessary or appropriate by
the Committee.
(c)    Adjustments.
(i)    Adjustments to Awards. In the event that any extraordinary dividend or
other distribution (whether in the form of cash, Shares, or other property),
recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange, liquidation,
dissolution or other similar corporate transaction or event affects the Shares
and/or such other securities of the Company or any other issuer, then the
Committee shall, in such manner as it may deem appropriate and equitable,
substitute, exchange or adjust any or all of (A) the number and kind of Shares
which may be delivered in connection with Awards granted thereafter, (B) the
number and kind of Shares by which annual per-person Award limitations are
measured under Section 4 hereof, (C) the number and kind of Shares subject to or
deliverable in respect of outstanding Awards, (D) the exercise price, grant
price or purchase price relating to any Award and/or make provision for payment
of cash or other property in respect of any outstanding Award, and (E) any other
aspect of any Award that the Committee determines to be appropriate.
(ii)    Adjustments in Case of Certain Transactions. In the event of any merger,
consolidation or other reorganization in which the Company does not survive, or
in the event of any Change in Control (and subject to the provisions of Section
9 of this Plan relating to the vesting of Awards in the event of any Change in
Control), any outstanding Awards may be dealt with in accordance with any of the
following approaches, without the requirement of obtaining any consent or
agreement of a Participant as such, as determined by the agreement effectuating
the transaction or, if and to the extent not so determined, as determined by the
Committee: (A) the continuation of the outstanding Awards by the Company, if the
Company is a surviving entity, (B) the assumption or substitution for, as those
terms are defined below, the outstanding Awards by the


23



--------------------------------------------------------------------------------







surviving entity or its parent or subsidiary, (C) full exercisability or vesting
and accelerated expiration of the outstanding Awards, or (D) settlement of the
value of the outstanding Awards in cash or cash equivalents or other property
followed by cancellation of such Awards (which value, in the case of Options or
Stock Appreciation Rights, shall be measured by the amount, if any, by which the
Fair Market Value of a Share exceeds the exercise or grant price of the Option
or Stock Appreciation Right as of the effective date of the transaction). For
the purposes of this Plan, an Option, Stock Appreciation Right, Restricted Stock
Award, Restricted Stock Unit Award or Other Stock-Based Award shall be
considered assumed or substituted for if following the applicable transaction
the Award confers the right to purchase or receive, for each Share subject to
the Option, Stock Appreciation Right, Restricted Stock Award, Restricted Stock
Unit Award or Other Stock-Based Award immediately prior to the applicable
transaction, on substantially the same vesting and other terms and conditions as
were applicable to the Award immediately prior to the applicable transaction,
the consideration (whether stock, cash or other securities or property) received
in the applicable transaction by holders of Shares for each Share held on the
effective date of such transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the applicable transaction is not solely common stock of the successor
company or its parent or subsidiary, the Committee may, with the consent of the
successor company or its parent or subsidiary, provide that the consideration to
be received upon the exercise or vesting of an Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award or Other Stock-Based Award,
for each Share subject thereto, will be solely common stock of the successor
company or its parent or subsidiary substantially equal in fair market value to
the per share consideration received by holders of Shares in the applicable
transaction. The determination of such substantial equality of value of
consideration shall be made by the Committee in its sole discretion and its
determination shall be conclusive and binding. The Committee shall give written
notice of any proposed transaction referred to in this Section 10(c)(ii) a
reasonable period of time prior to the closing date for such transaction (which
notice may be given either before or after the approval of such transaction), in
order that Participants may have a reasonable period of time prior to the
closing date of such transaction within which to exercise any Awards that are
then exercisable (including any Awards that may become exercisable upon the
closing date of such transaction). A Participant may condition his or her
exercise of any Awards upon the consummation of the transaction.
(iii)    Other Adjustments. The Committee (and the Board if and only to the
extent such authority is not required to be exercised by the Committee to comply
with Section 162(m) of the Code) is authorized to make adjustments in the terms
and conditions of, and the criteria included in, Awards (including Awards
subject to satisfaction of performance goals, or performance goals and
conditions relating thereto) in recognition of unusual or nonrecurring events
(including, without limitation, acquisitions and dispositions of businesses and
assets) affecting the Company, any Subsidiary or any business unit, or the
financial statements of the Company or any Subsidiary, or in response to changes
in applicable laws, regulations, accounting principles, tax rates and
regulations or business conditions or in view of the Committee’s assessment of
the business strategy of the Company, any Subsidiary or business unit thereof,
performance of comparable organizations, economic and business conditions,
personal performance of a Participant, and any other circumstances deemed
relevant; provided that no such adjustment shall be authorized or made if and to
the extent that such authority or the making of such adjustment would cause
Awards granted


24



--------------------------------------------------------------------------------







pursuant to Section 8(b) hereof to Participants designated by the Committee as
Covered Employees and intended to qualify as “performance-based compensation”
under Code Section 162(m) and the regulations thereunder to otherwise fail to
qualify as “performance-based compensation” under Code Section 162(m) and
regulations thereunder. Adjustments permitted hereby may include, without
limitation, increasing the exercise price of Options and Stock Appreciation
Rights, increasing performance goals, or other adjustments that may be adverse
to the Participant. Notwithstanding the foregoing, no adjustments may be made
with respect to any Awards subject to Section 8 if and to the extent that such
adjustment would cause the Award to fail to qualify as “performance-based
compensation” under Section 162(m) of the Code.
(d)    Award Agreements. Each Award Agreement shall either be (a) in writing in
a form approved by the Committee and executed by the Company by an officer duly
authorized to act on its behalf, or (b) an electronic notice in a form approved
by the Committee and recorded by the Company (or its designee) in an electronic
recordkeeping system used for the purpose of tracking one or more types of
Awards as the Committee may provide; in each case and if required by the
Committee, the Award Agreement shall be executed or otherwise electronically
accepted by the recipient of the Award in such form and manner as the Committee
may require. The Committee may authorize any officer of the Company to execute
any or all Award Agreements on behalf of the Company. The Award Agreement shall
set forth the material terms and conditions of the Award as established by the
Committee consistent with the provisions of the Plan.
(e)    Taxes. The Company and any Subsidiary are authorized to withhold from any
Award granted, any payment relating to an Award under the Plan, including from a
distribution of Shares, or any payroll or other payment to a Participant,
amounts of withholding and other taxes due or potentially payable in connection
with any transaction involving an Award, and to take such other action as the
Committee may deem advisable to enable the Company or any Subsidiary and
Participants and Beneficiaries to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any Award. This
authority shall include authority to withhold or receive Shares or other
property and to make cash payments in respect thereof in satisfaction of a
Participant’s tax obligations, either on a mandatory or elective basis in the
discretion of the Committee. The amount of withholding tax paid with respect to
an Award by the withholding of Shares otherwise deliverable pursuant to the
Award or by delivering Shares already owned shall not exceed the maximum
statutory tax rates in the Participant’s applicable jurisdictions with respect
to that Award. For this purpose, the maximum statutory tax rates are based on
the applicable rates of the relevant tax authorities (for example, federal,
state, and local), including the Participant’s share of payroll or similar
taxes, as provided in tax law, regulations, or the authority’s administrative
practices, not to exceed the highest statutory rate in that jurisdiction, even
if that rate exceeds the highest rate that may be applicable to the Participant.
Notwithstanding the foregoing, the amount of withholding tax paid with respect
to an Award that has been granted to a Participant that is not an Employee by
the withholding of Shares otherwise deliverable pursuant to such Award or by
delivering Shares already owned shall not exceed the minimum statutory amount,
if any, required to be withheld for federal, state, local and/or foreign tax
purposes that are applicable to the Award then subject to tax.
(f)    Changes to the Plan and Awards. The Board may amend, alter, suspend,
discontinue or terminate the Plan, or the Committee’s authority to grant Awards
under the Plan,


25



--------------------------------------------------------------------------------







without the consent of shareholders or Participants or Beneficiaries, except
that any amendment or alteration to the Plan shall be subject to the approval of
the Company’s shareholders not later than the annual meeting next following such
Board action if such shareholder approval is required by any federal or state
law or regulation (including, without limitation, Rule 16b-3 or Code Section
162(m)) or the rules of any stock exchange or automated quotation system on
which the Shares may then be listed or quoted, and the Board may otherwise, in
its discretion, determine to submit other such changes to the Plan to
shareholders for approval; provided that, except as otherwise permitted by the
Plan or Award Agreement, without the consent of an affected Participant, no such
Board action may materially and adversely affect the rights of such Participant
under the terms of any previously granted and outstanding Award. The Committee
may waive any conditions or rights under, or amend, alter, suspend, discontinue
or terminate any Award theretofore granted and any Award Agreement relating
thereto, except as otherwise provided in the Plan; provided that, except as
otherwise permitted by the Plan or Award Agreement, without the consent of an
affected Participant, no such Committee or the Board action may materially and
adversely affect the rights of such Participant under terms of such Award.
(g)    Clawback of Benefits.
(i)    The Company may (A) cause the cancellation of any Award, (B) require
reimbursement of any Award by a Participant or Beneficiary, and (C) effect any
other right of recoupment of equity or other compensation provided under this
Plan or otherwise in accordance with any Company policies that currently exist
or that may from time to time be adopted or modified in the future by the
Company and/or applicable law (each, a “Clawback Policy”). In addition, a
Participant may be required to repay to the Company certain previously paid
compensation, whether provided under this Plan or an Award Agreement or
otherwise, in accordance with any Clawback Policy. By accepting an Award, a
Participant is also agreeing to be bound by any existing or future Clawback
Policy adopted by the Company, or any amendments that may from time to time be
made to the Clawback Policy in the future by the Company in its discretion
(including without limitation any Clawback Policy adopted or amended to comply
with applicable laws or stock exchange requirements) and is further agreeing
that all of the Participant’s Award Agreements (and/or awards issued under the
Prior Plans) may be unilaterally amended by the Company, without the
Participant’s consent, to the extent that the Company in its discretion
determines to be necessary or appropriate to comply with any Clawback Policy.
(ii)    If the Participant, without the consent of the Company, while employed
by or providing services to the Company or any Subsidiary or after termination
of such employment or service, violates a non-competition, non-solicitation or
non-disclosure covenant or agreement or otherwise engages in activity that is in
conflict with or adverse to the interest of the Company or any Subsidiary, as
determined by the Committee in its sole discretion, then (i) any outstanding,
vested or unvested, earned or unearned portion of the Award may, at the
Committee’s discretion, be canceled and (ii) the Committee, in its discretion,
may require the Participant or other person to whom any payment has been made or
Shares or other property have been transferred in connection with the Award to
forfeit and pay over to the Company, on demand, all or any portion of the gain
(whether or not taxable) realized upon the exercise of any Option or Stock
Appreciation


26



--------------------------------------------------------------------------------







Right and the value realized (whether or not taxable) on the vesting or payment
of any other Award during the time period specified in the Award Agreement or
otherwise specified by the Committee.
(h)    Limitation on Rights Conferred Under Plan. Neither the Plan nor any
action taken hereunder or under any Award shall be construed as (i) giving any
Eligible Person or Participant the right to continue as an Eligible Person or
Participant or in the employ or service of the Company or a Subsidiary;
(ii) interfering in any way with the right of the Company or a Subsidiary to
terminate any Eligible Person’s or Participant’s Continuous Service at any time,
(iii) giving an Eligible Person or Participant any claim to be granted any Award
under the Plan or to be treated uniformly with other Participants and Employees,
or (iv) conferring on a Participant any of the rights of a shareholder of the
Company or any Subsidiary including, without limitation, any right to receive
dividends or distributions, any right to vote or act by written consent, any
right to attend meetings of shareholders or any right to receive any information
concerning the Company’s or any Subsidiary’s business, financial condition,
results of operation or prospects, unless and until such time as the Participant
is duly issued Shares on the stock books of the Company or any Subsidiary in
accordance with the terms of an Award. None of the Company, its officers or its
directors shall have any fiduciary obligation to the Participant with respect to
any Awards unless and until the Participant is duly issued Shares pursuant to
the Award on the stock books of the Company in accordance with the terms of an
Award. Neither the Company, nor any Subsidiary, nor any of the their respective
officers, directors, representatives or agents are granting any rights under the
Plan to the Participant whatsoever, oral or written, express or implied, other
than those rights expressly set forth in this Plan or the Award Agreement.
(i)    Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant or obligation to deliver
Shares pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give any such Participant any rights that are greater than those
of a general creditor of the Company or Subsidiary that issues the Award;
provided that the Committee may authorize the creation of trusts and deposit
therein cash, Shares, other Awards or other property, or make other arrangements
to meet the obligations of the Company or Subsidiary under the Plan. Such trusts
or other arrangements shall be consistent with the “unfunded” status of the Plan
unless the Committee otherwise determines with the consent of each affected
Participant. The trustee of such trusts may be authorized to dispose of trust
assets and reinvest the proceeds in alternative investments, subject to such
terms and conditions as the Committee may specify and in accordance with
applicable law.
(j)    Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the shareholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements as it may deem desirable
including incentive arrangements and awards which do not qualify under Section
162(m) of the Code.
(k)    Payments in the Event of Forfeitures; Fractional Shares. Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash or other consideration, the Participant
shall be repaid the amount of such cash


27



--------------------------------------------------------------------------------







or other consideration. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
other Awards or other property shall be issued or paid in lieu of such
fractional shares or whether such fractional shares or any rights thereto shall
be forfeited or otherwise eliminated.
(l)    Governing Law. Except as otherwise provided in any Award Agreement, the
validity, construction and effect of the Plan, any rules and regulations under
the Plan, and any Award Agreement shall be determined in accordance with the
laws of the State of Florida without giving effect to principles of conflict of
laws, and applicable federal law.
(m)    Non-U.S. Laws. The Committee shall have the authority to adopt such
modifications, procedures, and subplans as may be necessary or desirable to
comply with provisions of the laws of foreign countries in which the Company or
its Subsidiaries may operate to assure the viability of the benefits from Awards
granted to Participants performing services in such countries and to meet the
objectives of the Plan.
(n)    Construction and Interpretation. Whenever used herein, nouns in the
singular shall include the plural, and the masculine pronoun shall include the
feminine gender. Headings of Articles and Sections hereof are inserted for
convenience and reference and constitute no part of the Plan.
(o)    Severability. If any provision of the Plan or any Award Agreement shall
be determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.
(p)    Plan Effective Date and Shareholder Approval; Termination of Plan. The
Plan was adopted by the Board on March 17, 2013 and became effective on the
Shareholder Approval Date, which occurred within 12 months of its adoption by
the Board, by shareholders of the Company eligible to vote in the election of
directors, by a vote sufficient to meet the requirements of Code Sections 162(m)
(if applicable) and 422, Rule 16b-3 under the Exchange Act (if applicable),
applicable requirements under the rules of any stock exchange or automated
quotation system on which the Shares may be listed or quoted, and other laws,
regulations, and obligations of the Company applicable to the Plan. The Plan was
subsequently amended and restated effective January 1, 2017. The Plan shall
terminate at the earliest of (a) such time as no Shares remain available for
issuance under the Plan, (b) termination of this Plan by the Board, or (c) the
tenth anniversary of the Shareholder Approval Date. Awards outstanding upon
expiration of the Plan shall remain in effect until they have been exercised or
terminated, or have expired.




28

